Citation Nr: 9908203	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
spine injury, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1955 to December 
1958 and had National Guard service from April 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 RO rating decision which denied 
a rating in excess of 10 percent for residuals of a lumbar 
spine injury.  The Board remanded the case to the RO in 
February 1996 for further evidentiary development, and the 
case was later returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's residuals of a lumbar spine injury are 
manifested by severe limitation of motion and muscle spasms; 
there is no ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a 
lumbar spine injury have been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that in his April 1974 report 
of medical history, prepared in conjunction with a National 
Guard enlistment examination, the veteran noted that in 1968, 
in Newport, Oregon, he had fractured two vertebrae in the 
lumbar area, which caused occasional pain not related to 
activity.  His enlistment examination in April 1974 showed 
full motion of the spine and no deformity.  

Records show that in March 1977 the veteran injured his lower 
back during reported training with the National Guard.  In a 
July 1977 letter from a private physician, Otto W. Wickstrom, 
M.D., it was noted that the veteran was seen for a back 
problem, for which he had been unable to attend summer camp.  
It was also noted that he could not straighten up, walk, or 
do any lifting.  In a July 1977 Request for Leave during 
annual training, it was noted that the veteran was injured on 
March 22, 1977 while at work with his employer, and had not 
been able to attend weekend training assemblies since that 
time.  In a September 1977 letter, Dr. Wickstrom, indicated 
that the veteran was not fit for military duties at that 
time.  Dr. Wickstrom also noted that he felt that the 
veteran's back condition, diagnosed as chronic back strain, 
was completely curable.  A November 1977 discharge summary, 
dictated by Dr. Wickstrom, showed that the veteran was 
admitted to Bartholomew County Hospital with a questionable 
left L5-S1 herniated nucleus pulposus.  He underwent a 
myelogram and no herniated disc was noted in the lumbar 
region.  Spinal X-rays showed no bony abnormalities.  Dr. 
Wickstrom found that there were six lumbar vertebra which 
sometimes could lead to a strain pattern, but could not be 
sure this would persist over such a long period of time.  Dr. 
Wickstrom noted that he favored a diagnosis of passive 
aggressive personality, manifesting an anxiety neurosis 
state.  Dr. Wickstrom suggested that a good job would be the 
most beneficial treatment for the veteran.  He was 
subsequently discharged in December 1977 from the National 
Guard because he was found physically disqualified for 
retention.

In May 1980 the veteran filed an Application for Compensation 
or Pension (Form 21-526), claiming disability due to "last 3 
vertebrae of spine broken and beyond repair.  During National 
Guard - active duty.  Also 2 bones off the vertebrae, lumbar 
spine."  On VA examination in 1980 the impression was 
subjective residuals of lumbar spine injury.  

By a December 1980 rating decision the RO granted service 
connection and a noncompensable rating for residuals of a 
lumbar spine injury, based on a reported injury while serving 
with the National Guard on March 22, 1977.  In a May 1984 
decision the RO increased the rating to 10 percent.  By a 
February 1991 rating decision the RO continued the 10 percent 
rating for the veteran's service-connected residuals of a 
lumbar spine injury, and denied service connection for 
degenerative disc disease of the lumbar spine with a history 
of fracture of the lumbar vertebrae.  In June 1993 the 
veteran filed a claim for an increased rating for residuals 
of lumbar spine injury.  

In May 1994 the veteran and his wife testified at a hearing 
at the RO.  The veteran testified that he injured his back on 
March 22, 1977 while on duty with the Indiana Army National 
Guard.  He reporting that he was loading up a truck with 
heavy generators and radio equipment and when he went to pick 
up, something snapped in his back and he fell down on the 
heel of his boot and fell into some other equipment.  He said 
the injury occurred he was on duty with the National Guard, 
but was also a civil service employee as an Administrative 
Supply Technician with the National Guard.  He claimed he was 
taken to a local hospital and treated for fracture of lumbar 
vertebrae and a broken tailbone.  He claimed he was put in a 
striker frame and a roll cage, and was put in a body case and 
a wheelchair.  He said he was subsequently discharged from 
his position as Administrative Supply Technician with the 
civil service, and was given a discharge from the National 
Guard.  He indicated that the injury report was not filed 
until July of that year.  He claimed he was then treated 
conservatively, but no surgery was performed and the problem 
was never really corrected.  He claimed that his condition 
had deteriorated to the point that he was in a wheelchair and 
could not stand or walk.  He indicated that his walking was 
limited and he could only go to the bathroom with help.  He 
indicated that several doctors had told him that the injury 
had not been taken care of and surgery would be required.  He 
claimed that at the Oregon VA hospital he was refused 
treatment for his back and was treated instead for a mental 
problem.  He claimed he eventually had to quit work in 
February 1993.  He indicated that he had problems with 
mobility in his legs, degenerative disc disease, a herniated 
disc, and spinal arthritis due to the back injury in service.  
He claimed that the only other back injury he had was a back 
strain in 1974, while he was in the National Guard.  He 
claimed he was treated and there was nothing further to be 
done.  He was to have surgery on his back to remove the 
herniated disc and perform a spinal fusion, but the date had 
not been set.  He claimed he had his lower tailbone pinned on 
several occasions (in 1978 and 1979) because it was broken 
and was rubbing and causing friction, but the pins kept 
breaking so they stopped doing that.  He indicated he took 
pain medication and spent most of his day at home and in bed.  
He would occasionally drive if it was an automatic 
transmission.  He last worked in February 1993 as a patrol 
officer on light duty and would drive around patrolling 
housing projects or other special areas.  He claimed he had 
back problems since his injury in 1977, that had gradually 
worsened.  He had been using the wheelchair since February 
1994.  The veteran's wife testified that they had been 
married since 1982 and he had gone through a lot of pain.  
She reported that he had problems walking and sitting, had 
trouble sleeping because of the pain, and was unable to work. 

In a February 1996 statement, the veteran reported that since 
September 1993 he had only been treated at the Long Beach VA 
medical center (VAMC) for his low back symptoms.

Medical records from the Long Beach VAMC dated from June 1993 
to August 1997 showed that the veteran received treatment for 
chronic low back pain and for various other non-service-
connected disorders, including degenerative disc disease, 
diabetes mellitus, coronary artery disease, angina, prostate 
problems, and left shoulder pain.  In October 1993 the 
veteran reported "chronic low back pain since injury in 
1977" that had been steadily increasing over the past five 
months.  Physical examination revealed kyphosis of the lumbar 
spine, antalgic gait on the left side.  An April 1993 MRI 
showed a herniated nucleus pulposus at L4-L5 and interspace 
narrowing at L4-L5 and L5-S1.  In July 1993 he was seen in 
the orthopedic clinic for chronic low back pain secondary to 
back injury in 1977.  It was noted that he had been treated 
conservatively with braces, physical therapy, and medication, 
and was being treated with intensive outpatient 
rehabilitation.  He could ambulate about two blocks with a 
cane and reported that he had pain at night and was unable to 
sit for more than 1/2 hour.  The impression was L4-L5 lateral 
herniated nucleus pulposus.  He was hospitalized in July 1993 
for treatment for his low back pain.  He underwent caudal 
epidural injection, physical therapy, and kinesiotherapy.  X-
rays of the lumbosacral spine dated in January 1994 showed 
degenerative changes at multiple levels of the lumbar spine 
from L3 to S1.  There was no evidence of spondylolisthesis.  

The VA treatment records note that in May 1994 he was seen in 
the wheelchair clinic.  He complained of chronic low back 
pain and reported that he had last walked in February 1994.  
It was noted that he was in a wheelchair secondary to 
increasing low back pain and angina.  It was also noted that 
he was "medically indicated" for a motorized cart secondary 
to the herniated nucleus pulposus causing low back pain and 
the coronary artery disease.  An April 1996 bone scan showed 
positional scoliosis and no evidence of focal activity to 
suggest fracture.  An April 1996 X-ray of the lumbosacral 
spine showed intermittent degenerative hypertrophic spurring, 
scoliotic tilting with convexity to the right, discogenic 
narrowing evident at L1-L2, L3-L4, and L4-L5, and 
questionably at the lumbosacral junction.  X-rays of the 
sacral coccygeal segments were unremarkable.  A December 1996 
MRI of the lumbar spine showed a left posterior osteophyte at 
L4-L5 level causing left neural foraminal narrowing and left 
exiting nerve root impingement, and early disc degeneration 
with facet hypertrophy at L4-L5 level.  

On VA orthopedic examination in April 1996 the veteran 
reported that in 1977 he fell off the back of truck, could 
not get up after the fall, and was in the hospital for two 
months.  He indicated that the original injury was a fracture 
of the coccyx and he also had pain higher up in the back, in 
the L3 region.  He claimed that since that incident, his low 
back pain had persisted and he reported no further back 
injuries.  At the examination he complained of pain in the 
lower back around the L3-L5 region that radiated down the 
lateral aspect of the legs.  Examination revealed that the 
veteran was capable of walking.  He walked bent forward with 
an extreme loss of lumbar lordosis and an upper thoracic 
kyphosis.  It was noted that this could not be corrected due 
to muscle spasms.  He had difficulty standing up from the 
sitting position and would lean forward and pull up with his 
arms.  His general mode of transportation was noted to be an 
electric cart because he had pain in this back if he walked 
for any appreciable distance.  The muscles of the back were 
noted to be normal.  Range of lumbar motion testing showed 
flexion was to 10 degrees, extension was about 10 degrees, 
lateral flexion to the left and right was no more than 5 to 
10 degrees, and rotation to the left and right was 5 to 10 
degrees.  The examiner noted that there was objective 
evidence of pain on motion, as he had a lot of muscle spasms 
in his back.  X-rays of the lumbar and lower thoracic spine 
and coccyx were noted to be consistent with an old fracture 
of the coccyx.  Degenerative changes were noted in the lumbar 
spine.  It was noted that he had degenerative spine disease, 
not inconsistent with someone his age.  There was evidence of 
an old coccygeal fracture and he had pain in that region.  It 
was noted that the veteran's injury in 1977 may be 
contributory to the onset of degenerative back disease in his 
spine.  An April 1996 MRI of the lower lumbar spine showed 
positional scoliosis and no evidence of focal activity to 
suggest fracture.  

The veteran underwent another VA orthopedic examination in 
August 1996.  He reported that in March 1977 he was hurt when 
he fell off the back of a semi-trailer while loading a table.  
He claimed that he had several injuries, including a fracture 
to his left skull, a bump on the right side of the head, and 
an injury to his groin.  He indicated that he was take to the 
general hospital in Columbus, Indiana and was treated for 
back injuries.  He claimed he was in the hospital for several 
months and was treated for a fractured coccyx, and was placed 
in traction and give a lumbosacral corset and wheelchair 
because he could not walk.  He claimed that he was also told 
that his spine was broken in the lumbosacral region.  The 
examiner opined that based on the April 1996 X-rays of the 
lumbar spine, there was no gross degenerative joint disease 
of the lumbar spine, but there was mild narrowing of the L4-
L5 and L5-S1 disk spaces.  Examination revealed that the 
veteran came in a wheelchair.  The examiner noted that it was 
hard to examine his spine, but he was able to get the veteran 
out of the wheelchair.  It was noted that the veteran walked 
to the toilet himself on two occasions.  He reported that he 
could not walk far, but was able to shuffle about 10 yards in 
the examination room.  He wore a TENS unit, which he 
indicated relieved the discomfort in his back, but he did not 
wear it consistently.  He stood in a stooped position and 
reported tenderness in the lumbosacral region.  He could flex 
to his knees with his fingertips, and there was no extension 
of the spine.  There was no marked tenderness and no marked 
muscle spasms.  He could laterally flex to the right and left 
for about 20 degrees and rotate to the right and left to 
about 20 degrees.  The examiner concluded that the veteran 
appeared to have had a fracture of his coccyx and may have 
sustained a strain at the lumbosacral level in 1977.  The 
examiner indicated that it was impossible to say whether the 
injury in 1977 was so severe as to cause weakness of the 
legs.  The examiner noted that he should be seen by a 
neurologist to determine if there is sufficient weakness in 
the legs for him to be in a wheelchair.  The examiner also 
noted that it was possible that he may have injured his disk 
in the lower lumbar region at that time, but the X-rays did 
not show any gross degenerative changes or any evidence of 
previous fractures.  

On VA neurological examination in October 1996 the veteran 
reported that he sustained a back injury in 1977, resulting 
in fracture of two lower lumbar vertebrae and coccyx.  It was 
noted that he had been in a wheelchair for 2 1/2 years because 
of low back pain, but he had no weakness.  Examination of the 
back revealed tenderness in the muscle in the lumbosacral 
area.  Range of lumbar motion testing showed flexion was to 
20 degrees, he was unable to extend, and lateral flexion on 
both sides was limited to about 20 degrees.  The tone of the 
lower extremities was normal.  The diagnosis was deferred and 
the examiner recommended an MRI of the lumbosacral spine, and 
other neurological testing.  

On VA neurological examination in February 1998 the examiner 
reviewed the findings on a recent MRI, EMG, and somatosensory 
evoked potentials.  The examiner noted that the claims file 
had been reviewed.  The examiner made several findings, 
including:  (1) the veteran was not paralyzed, (2) the 
veteran had chronic low back pain subsequent to the back 
injury he sustained on March 22, 1977, and (3) the changes 
noted on the MRI of the lumbosacral spine were consistent 
with post-traumatic arthritis, which was well documented by 
the progressive changes noted on the spine films, and (4) the 
electrodiagnostic tests confirm denervation and reinnervation 
at the L4 level which is the most severely involved level.  
The impressions were:  (1) post-traumatic arthritis of the 
lumbosacral spine; (2) neural foraminal narrowing at L4-L5 
foramen secondary to post-traumatic arthritis of the 
lumbosacral spine; (3) L4 radiculopathy secondary to the 
neural foraminal narrowing at L4-L5 foramen; (4) chronic low 
back pain secondary to (1), (2) and (3); and (5) low back 
pain that persisted for over 20 years and had not responded 
to conservative treatment, and was likely to become gradually 
worse as a consequence of aging superimposed on his post 
traumatic arthritis. 

A VA orthopedic examination supplemental report dated in 
February 1998 showed that the examiner reviewed the entire 
claims folder in preparation for the report.  The examiner 
noted that the veteran reportedly sustained a fracture of the 
coccyx when he fell from a semi-trailer in 1977 and was 
hospitalized for a period of time.   The veteran had reported 
that the fracture was treated with pins and he was confined 
to a wheelchair and was off work for approximately two years.  
The veteran also claimed he was advised by physicians at the 
hospital that he sustained damage in the lumbosacral region.  
The veteran indicated he subsequently developed a spastic 
paralysis of the lumbar spine, which had not been borne out 
by any subsequent examination.  The examiner noted that prior 
examinations had found a decreased range of motion of the 
lumbar spine, but very little else.  The examiner cited the 
X-ray findings, bone scan findings, MRI findings, and 
electrodiagnostic study findings.  The examiner noted that in 
reviewing the history of the veteran's back problems, and the 
injury in 1977, that he apparently recovers and then does not 
recover.  The examiner noted that this variability placed 
into question any processes that were occurring in the lumbar 
spine.  The examiner noted that X-rays showed no evidence of 
any prior damage to the lumbar spine.  It was noted that he 
spent a great deal of time in a wheelchair and the examiner 
questioned whether it was because of his history of several 
heart attacks or because of his back problems.  His back pain 
appeared to dominate over any physical findings.  He was able 
to stand and walk during the examination, but complained of 
low back pain.  

The examiner noted that a bone scan showed no evidence of a 
fracture of the coccyx area, and indicated that if the 
degenerative changes were a major source of his back pain, 
the bone scan would have been positive, instead of negative.  
The examiner also noted that a fracture of the coccyx would 
most often cause discomfort in the sitting position, because 
that is the position in which forces are placed on the 
coccyx, whereas walking did not place any stress on the 
coccygeal region, but rather in the lumbosacral region.  The 
examiner reiterated that there was no indication why the 
veteran would have pain in the lumbosacral region, although 
it had been approximately 20 years since the accident and the 
veteran's pain had gradually increased.  The examiner opined 
that there was no reason for the veteran to experience 
increasing pain in the lumbar spine unless it was a result of 
the degenerative joint disease changes, noted on the X-rays, 
which were minimal.  The examiner opined that since the 
veteran's pain as a result of the accident was at a level 
that permitted him to work as a dispatcher without a 
wheelchair, then any additional pain which he experienced now 
must be attributed to the development and progression of 
degenerative joint disease and age-related phenomenon, which 
was of such a minimal degree that it did not explain the need 
for a wheelchair or walker.  

The examiner summarized that the veteran sustained a fracture 
of the coccyx which healed.  The examiner noted that it would 
be expected that he would have continuing pain in the coccyx 
area which would affect him when sitting but would not be 
progressive in nature.  There was no present objective 
evidence of injury having occurred to the lumbosacral region.  
There were changes of the lumbar spine which were age-related 
and non-service-connected.  The examiner noted that an 
element of pain could be associated with the age-related 
changes although in most people not to a degree necessitating 
a wheelchair.  With respect to impairment, the examiner noted 
that as a result of a fracture of the coccyx, the veteran 
would certainly be able to function as a dispatcher without 
the need for a wheelchair.  Hence, the examiner attributed 
any subsequent limitation of activity to the development of 
degenerative changes over the last 20 years, not caused by or 
related to the fall from the truck.  Overall, the examiner 
noted, the veteran experienced much more pain than one would 
expect from either a healed fracture of the coccyx or the 
development of age-related changes.  

Analysis

The veteran's claim, for an increase in a 10 percent rating 
for service-connected residuals of a lumbar spine injury, is 
well grounded, meaning plausible.  The evidence has been 
properly developed and there is no further VA duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Although the regulations require, in evaluating a given 
disability, that the disability be viewed in relation to its 
whole recorded history, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected low back disorder has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under that code, lumbosacral strain 
with characteristic pain on motion is assigned a 10 percent 
rating.  Lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position is assigned a 20 percent disability 
rating.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating. 

The veteran's low back disability may alternatively be rated 
based on limitation of motion under 38 C.F.R. § 4.71a, Code 
5292.  Under that code, limitation of motion of the lumbar 
spine is rated 10 percent when slight, 20 percent when 
moderate, and 40 percent when severe.  (Even if arthritis 
were considered part of the veteran's service-connected low 
back condition, such would be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003 and 5010.)

Ankylosis of the lumbar spine is rated 40 percent when 
favorable and it is rated 50 percent when unfavorable.  
38 C.F.R. § 4.71a, Code 5289.

The veteran has degenerative disc disease of the lumbosacral 
spine, but since such condition is non-service-connected, the 
service-connected residuals of a lumbar spine injury may not 
be rated under 38 C.F.R. § 4.71a, Code 5293 concerning 
intervertebral disc disease.  Moreover, the effects of the 
non-service-connected degenerative disc disease (or other 
non-service-connected conditions) may not be considered in 
rating the service-connected residuals of a lumbar spine 
injury.  38 C.F.R. § 4.14.  In this regard, the evidence 
shows the veteran uses a wheelchair due to non-service-
connected degenerative disc disease and heart disease.  

The objective medical evidence of records shows that the 
veteran's service-connected low back disability encompasses 
lumbosacral strain and limitation of motion of the lumbar 
spine.  The recent medical evidence, including VA 
examinations in 1996 and 1998, tends to show severe 
limitation of motion of the lumbar spine; such limitation is 
not clearly dissociated from the service-connected residuals 
of a lumbar spine injury; and the severe limitation of motion 
supports a higher rating of 40 percent under Code 5292.  In 
reaching this decision, the Board has considered the effects 
of pain on use of the low back (38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995)) and has 
resolved reasonable doubt in favor of the veteran 
(38 U.S.C.A. § 5107(b)).  The maximum rating for lumbosacral 
strain under Code 5295 is also 40 percent.  The veteran does 
not have ankylosis of the lumbar spine, let alone unfavorable 
ankylosis as required for a higher rating of 50 percent under 
Code 5289.



ORDER

An increased rating, to 40 percent, for residuals of a lumbar 
spine injury is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

